1
     Brittany L. Shaw, Esq. (SBN 331773)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     James K. Schultz, Esq. (SBN 309945)
3
     SESSIONS, ISRAEL & SHARTLE, L.L.P.
4    1545 Hotel Circle South, Suite 150
5
     San Diego, CA 92108-3426
     Tel: 619/758-1891
6
     Fax: 877/334-0661
7    bshaw@sessions.legal
     dkirkpatrick@sessions.legal
8
     jschultz@sessions.legal
9

10
     Attorneys for R.M. Galicia, Inc. dba Progressive Management Systems

11
                               UNITED STATES DISTRICT COURT
12
                           SOUTHERN DISTRICT OF CALIFORNIA
13

14   HECTOR FERNANDEZ,                                    )    Case No.: 3:21-cv-00341 BEN-RBB
                                                          )
15                                                        )
                   Plaintiff,                             )    SECOND JOINT MOTION TO
16         vs.                                            )    EXTEND TIME FOR PROGRESSIVE
                                                          )
17                                                        )    MANAGEMENT SYSTEMS TO
     PROGRESSIVE MANAGEMENT                               )    RESPOND TO COMPLAINT
18                                                        )
     SYSTEMS and EMERGENCY AND                            )
19   ACUTE CARE MEDICAL CORP.,                            )
                                                          )
20                                                        )
                                                          )
21                 Defendants.                            )
                                                          )
22                                                        )
23
           Plaintiff Hector Fernandez and R.M. Galicia, Inc. dba Progressive
24

25   Management Systems (“PMS”), by and through undersigned counsel, hereby agree
26
     and request the Court’s approval of an extension of time until September 15, 2021,
27

28

                 Joint Motion to Extend Time for Progressive Management Systems to Respond to Complaint

                                                           1
1
     for PMS to respond to Plaintiff’s Complaint. This Joint Motion is made with respect
2
     to the following:
3

4          1. Plaintiff’s Class Action Complaint was filed on April 30, 2021.
5
           2. PMS was served with the Complaint on July 28, 2021.
6

7          3. PMS’s initial response to the Complaint is due August 18, 2021.
8
           4. PMS’s initial extension to respond to the Complaint was due September 1,
9

10
              2021.

11         5. The additional time for PMS to respond to the Complaint is needed to
12
              allow PMS to gather additional documents and complete its internal
13

14            investigation of Plaintiff’s claims and provide information to defense
15
              counsel to prepare a response. The additional time will also allow the
16

17            parties to explore potential early settlement of the case.
18
           Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED, by
19
     and through undersigned counsel, that PMS shall have until September 15, 2021, to
20

21   respond to the Complaint. The parties jointly request the Court approve this
22
     extension.
23

24

25

26

27

28

                  Joint Motion to Extend Time for Progressive Management Systems to Respond to Complaint

                                                            2
1

2    Dated: 9/1/21                           SCHONBRUN SEPOW HARRIS
                                             HOFFMAN & ZELDES, LLP
3

4                                            /s/Helen I. Zeldes
5
                                             Helen I. Zeldes
                                             Attorney for Plaintiff
6
                                             Hector Fernandez
7

8
     Dated: 9/1/21                           SESSIONS, ISRAEL & SHARTLE, L.L.P.
9

10                                           /s/Brittany L. Shaw
11
                                             Brittany L. Shaw
                                             Attorney for Defendant
12                                           R.M. Galicia, Inc. dba
13                                           Progressive Management Systems
14

15
                                 SIGNATURE CERTIFICATION
16

17            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
18
     Policies and Procedures Manual, I hereby certify that the content of this document
19

20   is acceptable to Helen Zeldes, counsel for Plaintiff, and that I have obtained Ms.
21
     Zeldes’ approval of his electronic signature to this document.
22

23
     Dated: 9/1/21                           SESSIONS, ISRAEL & SHARTLE, L.L.P.

24
                                             /s/Brittany L. Shaw
25                                           Brittany L. Shaw
26                                           Attorney for
                                             R.M. Galicia, Inc. dba
27
                                             Progressive Management Systems
28

                Joint Motion to Extend Time for Progressive Management Systems to Respond to Complaint

                                                          3
